DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claims 5 and 16 are objected to because of the following informalities:  Claim 5 recites “the sample temperatures for other semiconductor” which is grammatically incorrect.  Appropriate correction is required.
	
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) The claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 5, 6, 8, 10, 11, 13, 14 and 16 are rejected under 35 U.S.C. 102(a) (1) as being anticipated by Shih (US 2009/0171495)
Regarding claim 1: Shih discloses a method for testing warpage of a semiconductor, the method comprising: heating or cooling a semiconductor from a first temperature to a second temperature (Shih claim 6, paragraph 0040); 
determining surface warpage data at a plurality of points on a surface of the semiconductor (Shih paragraph 0036, 0039) at a plurality of sample temperatures between the first temperature and the second temperature (Shih paragraph 0039 where the temperature is varied in the fabrication process so a plurality temperatures are disclosed, paragraph 0004 where progressive warpage is at a plurality of times and temperatures); and 
determining whether warpage of the semiconductor exceeds or falls below a threshold limit based on collaboratively considering the surface warpage data for the plurality of sample temperatures (Shih paragraph 0039-0041 where the control and comparisons with other treatments are threshold comparisons).
Regarding claim 5: Shih discloses the limitations of claim 1 as described above. Shih also discloses collaboratively considering the surface warpage data includes comparing the surface warpage data of the semiconductor at each of the plurality of sample temperatures to a corresponding baseline mean of other surface warpage data at the sample temperatures for other semiconductor (Shih paragraph 0041 where comparisons to the others for more positive and more negative warpages is a form of baseline mean determination and comparison).
Regarding claim 6: Shih discloses the limitations of claim 1 as described above. Shih also discloses determining surface warpage data includes using a distance measurement device (Shih paragraph 0039) to determine distances from the distance measurement device to the plurality of points on the surface of the semiconductor (Shih paragraph 0039).
Regarding claim 8: Shih discloses the limitations of claim 1 as described above. Shih also discloses based on the surface warpage data, characterizing the semiconductor as one of a pre- determined set of classifications (Shih paragraph 0039-0041 where the more or less negative determination is a classification).
Regarding claim 10: Shih discloses the limitations of claim 1 as described above. Shih also discloses discarding the semiconductor if the warpage determined by collaboratively considering the surface warpage data exceeds the threshold limit (Shih paragraph 0004, 0039 where progressive warpages is a collaborative consideration paragraph 0040 where control of the process includes discarding).
Regarding claim 11: Shih discloses the limitations of claim 1 as described above. Shih also discloses discarding the semiconductor if the warpage determined by collaboratively considering the surface warpage data falls below the threshold limit (Shih paragraph 0004, 0039 where progressive warpages is a collaborative consideration paragraph 0040 where control of the process includes discarding).
Regarding claim 13: Shih discloses the limitations of claim 1 as described above. Shih also discloses processing the semiconductor based at least in part on the determined surface warpage data (Shih paragraph 0037 where control based on warpage is the processing claimed).
Regarding claim 14: Shih discloses a system for testing warpage of a semiconductor, the system comprising: 
a thermal-energy control device configured to heat and/or cool a semiconductor (Shih claim 6, paragraph 0040) having a surface (Shih paragraph 0039); 
a distance measurement device (Shih paragraph 0039) positioned over the semiconductor (Shih paragraph 0039); and 
a controller in electrical communication with the thermal-energy control device and the distance measurement device, wherein the controller is configured to- 
heat the thermal-energy control device from a first temperature to a second temperature, thereby heating the semiconductor (Shih claim 6, paragraph 0032, 0039); 
determine, via the distance measurement device, warpage data (a) at points on the surface of the semiconductor (Shih paragraph 0039) and (b) at a plurality of sample temperatures between the first temperature and the second temperature (Shih paragraph 0039 where the temperature is varied in the fabrication process so a plurality temperatures are disclosed, paragraph 0004 where progressive warpage is at a plurality of times and temperatures); and 
determine whether warpage of the semiconductor exceeds or falls below a threshold limit based on collaboratively considering the surface warpage data for the plurality of sample temperatures (Shih paragraph 0004, 0039 where progressive warpages is a collaborative consideration).
Regarding claim 16: Shih discloses the limitations of claim 14 as described above. Shih also discloses collaboratively considering the warpage data includes analyzing the warpage data at the plurality of sample temperatures by comparing the warpage data of the semiconductor to warpage data of other semiconductor, at each of the plurality of sample temperatures (Shih paragraph 0004, 0039 where progressive warpages is a collaborative consideration).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 2-4, 9 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Ono in view of “Statistics Pattern Analysis: A New Process Monitoring Framework and its Application to Semiconductor Batch Processes” by He et al (hereby referred to as He NPL).
Regarding claim 2: Shih discloses the limitations of claim 1 as described above. Shih does not explicitly disclose collaboratively considering the surface warpage data includes implementing a multivariate Hotelling T2 analysis, to generate a Hotelling T2 statistic corresponding to the warpage of the semiconductor.

It would have been obvious to one of ordinary skill in the art at the time of filing to include Hotelling T2 analysis to the data, such as is disclosed in He NPL, in the invention of Shih in order to improve performance of the testing (He NPL abstract). 
Regarding claim 3: Shih and He NPL disclose the limitations of claim 2 as described above. He also discloses determining whether warpage of the semiconductor exceeds or falls below the threshold limit includes comparing the multivariate T2 statistic for the semiconductor device to the threshold limit (He NPL pg. 111 column 1).
Regarding claim 4: Shih discloses the limitations of claim 1 as described above. Shih does not explicitly disclose collaboratively considering the surface warpage data includes applying a principle components analysis by applying a multivariate statistical analysis to only a portion of the plurality of points on the surface of the semiconductor.
He NPL discloses a statistical pattern analysis in which PCA is explicitly discussed for pattern matching in fault detection and is described as conventional (He NPL abstract, pg. 108 column 1).
It would have been obvious to one of ordinary skill in the art at the time of filing to include PCA analysis to the data, such as is disclosed in He NPL, in the invention of Shih in order to improve performance of the testing (He NPL abstract). 
Regarding claim 9: Shih discloses the limitations of claim 8 as described above. Shih does not explicitly disclose characterizing the semiconductor includes characterizing the semiconductor using a second order or higher polynomial.
He NPL discloses a statistical pattern analysis in which higher order polynomials are explicitly used (He NPL pg. 110 column 1).

Regarding claim 15: Shih discloses the limitations of claim 14 as described above. Shih does not explicitly disclose warpage data is collaboratively considered according to a Hotelling T2 analysis, wherein the controller is further configured to: determine a Hotelling T2 statistic based on the Hotelling T2 analysis that corresponds to the warpage of the semiconductor.
He NPL discloses a statistical pattern analysis in which Hotelling T2 is explicitly discussed for pattern matching in fault detection (He NPL pg. 110 column 1).
It would have been obvious to one of ordinary skill in the art at the time of filing to include Hotelling T2 analysis to the data, such as is disclosed in He NPL, in the invention of Shih in order to improve performance of the testing (He NPL abstract). 

Claims 7, 17 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Shih in view of “Statistical Monitoring of Multistage, Multiphase Batch Processes” by Undey et al (hereby referred to as Undey NPL).
Regarding claim 7: Shih discloses the limitations of claim 1 as described above. Shih does not explicitly disclose the threshold limit is determined based on a beta (β) distribution of the surface warpage data of the semiconductor and other semiconductor devices of a same part type as the semiconductor device.
Undey NPL discloses multivariate analysis in which beta distributions are explicitly used in monitoring and diagnosis (Undey NPL pg. 45 column 1). 

Regarding claim 17: Shih discloses a method for testing a semiconductor device, the method comprising: 
heating or cooling a plurality of semiconductors from a first temperature to a second temperature (Shih claim 6, paragraph 0040); 
determining surface warpage data for the semiconductor devices (a) at a plurality of points on the surface of each of the semiconductors (Shih paragraph 0039) and (b) at a plurality of sample temperatures between the first and second temperatures (Shih paragraph 0039 where the temperature is varied in the fabrication process so a plurality temperatures are disclosed, paragraph 0004 where progressive warpage is at a plurality of times and temperatures); 
collaboratively considering the surface warpage data to generate a multivariate measure at the sample temperatures of each of the semiconductors and determining whether warpage of one or more of the semiconductors exceed an upper threshold limit according to multivariate measure corresponding to the one or more semiconductors (Shih paragraph 0004, 0039 where progressive warpages is a collaborative consideration paragraph 0040 where control of the process includes thresholding).
Shih does not explicitly disclose the upper threshold limit being determined based on a beta (β) distribution of the surface warpage data.
Undey NPL discloses multivariate analysis in which beta distributions are explicitly used in monitoring and diagnosis (Undey NPL pg. 45 column 1). 

Regarding claim 18: Shih and Undey NPL discloses the limitations of claim 17 as described above. Shih also discloses determining a baseline mean of the semiconductors at each of the sample temperatures ((Shih paragraph 0041 where comparisons to the others for more positive and more negative warpages is a form of baseline mean determination and comparison), wherein- determining surface warpage data includes using a distance measurement device positioned over the semiconductors to determine distances from the distance measurement device to the points on the surfaces of the semiconductors to generate the surface warpage data (Shih paragraph 0039), and collaborative considering the surface warpage data includes comparing the surface warpage data for the semiconductors to the baseline mean (Shih paragraph 0004, 0039 where progressive warpages is a collaborative consideration).
Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Shih in view of Ko (US 2014/0269810).
Regarding claim 12: Shih discloses the limitations of claim 1 as described above. Shih does not explicitly disclose the first temperature is within a first range from about 15C to about 30C and the second temperature is within a second range from about 200C to 300C, the method further comprising: 
cooling the semiconductor from the second temperature to a third temperature within the first range,  wherein determining the surface warpage data includes determining the surface warpage data at the plurality of points on the surface of the semiconductor as the semiconductor is being heated to the second temperature and cooled from to the third temperature. 
Ko discloses the first temperature is within a first range from about 15C to about 30C and the second temperature is within a second range from about 200C to 300C, the method further comprising: 

wherein determining the surface warpage data includes determining the surface warpage data at the plurality of points on the surface of the semiconductor as the semiconductor is being heated to the second temperature and cooled from to the third temperature (Ko paragraph 0030, table 2).
	It would have been obvious to one of ordinary skill in the art at the time of filing to include the temperature ranges of Ko in the invention of Shih, in order to ensure accurate calibration and determinations as behaviors are known (Ko paragraph 0030-0031).
Response to Arguments
Applicant’s arguments with respect to the 102 rejections have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument. Specifically Applicants amendment has clarified the semiconductor device versus semiconductor discussion from the interview conducted on 2/17/2021. Therefore a new rejection has been provided in view of Shih above.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEPHANIE E BLOSS whose telephone number is (571)272-3555.  The examiner can normally be reached on M-T 10:00-3:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jessica Han can be reached on (571) 272-2078.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/STEPHANIE E BLOSS/Primary Examiner, Art Unit 2896